1 Exhibit 99.1 ROSETTA RESOURCES INC. 4th Annual Canaccord Genuity Global Energy Conference & J. P. Morgan Chase SMid Cap Conference December 2010 2 All statements, other than statements of historical fact, included in this presentation are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that are not historical facts, such as expectations regarding drilling plans, changes in acreage positions, and expected capital expenditures.
